ORDER

PER CURIAM.
My Quang Truong (“Truong”) appeals the judgment of the circuit court denying his Rule 74.06 motion to set aside the tax sale of property previously foreclosed upon by the court at the request of the Collector of Revenue of the City of St. Louis (“Collector”). Truong argues the court abused its discretion in denying the motion be*590cause Collector did not provide him with adequate notice of the tax sale and subsequent confirmation hearing as required by Collector of Revenue v. Parcels of Land, 585 S.W.2d 486 (Mo. banc 1979). Collector responds that adequate notice was given to Truong in compliance with statutory and due process requirements at the address shown on the records of the St. Louis Assessor.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the judgment and sentence pursuant to Rule 84.16(b).